        Case 6:20-cv-00805-ADA Document 24-1 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


EXPRESS MOBILE, INC.,

                              Plaintiff,           Civil Action No. 6:20-cv-00805-ADA

       v.

ATLASSIAN CORP. PLC AND
ATLASSIAN, INC.,

                              Defendants.


  DECLARATION OF TIMOTHY C. SAULSBURY IN SUPPORT OF DEFENDANTS
     ATLASSIAN CORP. PLC AND ATLASSIAN, INC.’S MOTION TO DISMISS
PLAINTIFF EXPRESS MOBILE, INC.’S COMPLAINT FOR PATENT INFRINGEMENT

       I, Timothy C. Saulsbury, declare as follows:

       1.      I am an attorney with the law firm of Durie Tangri LLP, counsel to Defendants

Atlassian Corp. Plc and Atlassian, Inc. (collectively, “Defendants”). The factual assertions made

herein are made of my personal knowledge and, if called upon to do so, I could and would testify

competently thereto.

       2.      Attached hereto as Exhibit 1 is a copy of the February 6, 2020 letter from

Timothy Devlin of Devlin Law Firm LLC addressed to Jay Simons, President of Atlassian

Corporation Plc. that counsel for Plaintiff, Express Mobile, Inc., provided to me.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on December 22, 2020, in Oakland, California.



                                                           /s/ Timothy C. Saulsbury
                                                             Timothy C. Saulsbury
